Citation Nr: 1430747	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-08 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for facial abscesses.  


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active service from April 1979 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania.

The Board notes that the Veteran initially requested a hearing before a member of the Board, via videoconferencing, which hearing was scheduled for August 2012.  However, in a statement dated on July 16, 2012, the Veteran indicated his desire to withdraw his hearing request.


FINDINGS OF FACT

1.  The Veteran does not have a chronic headache disability that is attributable to military service.

2.  By rating actions dated in August 1986 and August 1999, respectively, the RO denied a claim of service connection for a facial abscess and determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for an acquired psychiatric disorder; the Veteran did not appeal.

3.  Evidence received since the August 1986 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for a facial abscess and raises a reasonable possibility of substantiating the underlying claim.

4.  Evidence received since the August 1999 RO decision is cumulative and redundant of evidence of record at the time of that decision and does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder; nor does it raise a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The Veteran does not have a chronic headache disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  An August 1986 rating decision, which denied service connection a facial abscess, and an August 1999 rating decision that determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for an acquired psychiatric disorder are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

3.  New and material evidence has been received to reopen a claim of service connection for a facial abscess.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence sufficient to reopen the previously denied claim of service connection for an acquired psychiatric has not been received. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via letters dated in April and July 2009 .  The Board finds that these letters comply in substance with the requirements of 38 U.S.C.A. § 5103(a) and Kent and Dingess, both supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  As to any Kent error with regard to identifying when the Veteran's claims were last previously denied, the Board points out that it is the claimant who has the burden of demonstrating that a notice error occurred and that the notice error was prejudicial to the claim.  See Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).  In the instant case, the Veteran has not raised an issue with regard to the adequacy of notice provided in this case and the Board finds that he was informed of the correct basis for his claims being previously denied.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the matters decided herein has been obtained.  The evidence includes his service treatment records, private treatment records, VA treatment records, records from the Social Security Administration, records pertaining to a disability determination of New York State, and statements from the Veteran.

The Board also finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  In that regard, the Board points out that the duty to provide a VA medical examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  

The Board has also considered whether a VA examination was required in connection with the Veteran's claim of service connection for headaches under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The evidence of record is such that the duty to obtain medical examinations was not triggered in this case.  As will be discussed below, there is no evidence that the Veteran has a currently diagnosed headache disability and the Board does not finds that merely applying for VA disability benefits for an alleged disability is sufficient to indicate a current disability.  Further, there is no evidence of headaches in service or of a continuity of symptoms since that time.  Thus, there is no requirement to obtain a VA medical examination in this case.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  

II.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

At the outset, the Board notes that a review of the Veteran's STRs is silent for complaints of or treatment related to headaches or a head injury.  In seeking service connection for headaches, the Veteran simply reported treatment related to headaches after service.  A private psychiatric evaluation dated in September 2003 contains a diagnosis of migraine headaches.  Under the "medical history" section of the evaluation report, it is noted that the Veteran suffers from migraine headaches.  No other information related to the Veteran's headaches is recorded therein, to specifically include any information regarding the onset of the Veteran's reported migraines.  The Veteran's post-service medical records are otherwise silent for complaints of or treatment related to headaches.  Notably, no complaints of headaches or diagnosis of a chronic headache disorder is noted in the Veteran's treatment records at any point since filing his claim for a headache disability in 2009.

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  The evidence reflects that the Veteran does not have a diagnosed headache disability.  In this regard, the Board notes that lay evidence may be sufficient to establish a current diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis).  Here, however, the Veteran has not provided lay evidence of a current diagnosis.  Rather, he has asserted only that he was seen at the Manhattan, New York, VA Medical Center (VAMC) for headaches. Notably, the Veteran also indicated his dates of treatment at the Manhattan VAMC to have been from 2000 to 2005, which predates his claim, and records received from the Manhattan VAMC contain no indication of treatment for headaches.  Accordingly, in the absence of proof of a current disability, the claim for service connection for migraines must be denied.  See Brammer, supra.  

In finding that service connection for a chronic headache disability is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2011).


III.  Petition to Reopen

By way of an August 1986 rating decision, the RO denied the Veteran's claim of service connection for a facial abscess.  By way of an August 1999 decision, the RO determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for an acquired psychiatric disorder.  Both of these decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (1999); 38 C.F.R. § 19.112, 19.118 (1986).

As a result of the finality of the August 1986 and August 1999 RO decisions, the Veteran's claims of service connection for an acquired psychiatric disorder and/or a facial abscess may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2013).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).

A.  Facial Abscess

In August 1986, the RO denied service connection for a facial abscess, noting that although the Veteran was treated in service for a possible cyst/abscess of the cheeks, there was no indication of any recurrence of residual disability.  Evidence received since the August 1986 RO decision includes the Veteran's assertion that he was treated at the Bronx, New York, VAMC for facial cysts after being discharged from service.  The evidence also includes VA records dated in September 2009 showing that the Veteran presented for treatment of a cyst on the left side of his face.  A history of cysts was noted.  

In light of this evidence, the Board finds that the Veteran's claims of service connection for a facial abscess must be reopened, as the evidence demonstrating post-service treatment related to a facial cyst or abscess is new evidence as it was not previously of record when the prior decision was made.  That is, the previous evidence failed to contain evidence showing any recurrence of a cyst or facial abscess post-service.  Further, it is material because it is supporting evidence of a continuity of symptoms since service, which may be sufficient to demonstrate a nexus between the Veteran's cyst/facial abscess shown during the claims period and service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  Accordingly, the claim of service connection for a facial abseces is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

B.  Acquired Psychiatric Disorder

In its August 1999 decision, the RO determined that new and material evidence sufficient to reopen a previously denied claim of service connection for an acquired psychiatric disorder had not been submitted.  Notably, the Veteran's claim was previously finally denied by way of an August 1989 Board decision.  In that decision, the Board noted that the evidence then before it showed that the Veteran had been treated for schizophrenia for several years prior to entering military service.  The Board determined the evidence clearly and unmistakably demonstrated that the Veteran had schizophrenia prior to service.  The Board then determined that the evidence failed to show any in-service aggravation of the Veteran's pre-existing schizophrenia, noting that the Veteran's STRs did not reflect any findings or diagnoses of a psychosis or of any other acquired psychiatric disorder during service.  

In comparing the evidence of record before the RO at the time of the August 1999 decision with the evidence associated with the record since that decision was rendered, the Board finds that new and material evidence sufficient to reopen the previously denied claim of service connection an acquired psychiatric disorder has not been received.  As noted above, the Veteran's claim was previously denied because the evidence demonstrated that the Veteran had a diagnosed psychiatric disability that pre-existed service and was not aggravated therein.  The evidence added to the record since the August 1999 RO decision, to include numerous VA and private treatment records and records related to various disability determinations similarly fails to suggest that the Veteran's schizophrenia was aggravated by military service.  The evidence also fails to demonstrate the existence of any other acquired psychiatric disorder that may be related to the Veteran's military service.  While the Veteran maintains that he was treated for a psychiatric disorder within months of his discharge from service, the Board previously noted that post-service treatment was then primarily related to the Veteran's diagnosed personality disorder and as such, it was previously considered.  Further, although the evidence shows continued treatment related to schizophrenia, it does not suggest that the Veteran's pre-existing schizophrenia underwent a chronic worsening in service.  

In sum, the evidence associated with the claims folder since the August 1999 decision does not relate to an unestablished fact necessary to substantiate the previously denied claim of service connection for an acquired psychiatric disorder.  This is so because none of the evidence associated with the record since that time suggests that the Veteran's schizophrenia was aggravated by service.  Nor does the evidence indicate an additional psychiatric disability related to service.  In this regard, the Board notes that the Veteran has endorsed symptoms of depression and has been diagnosed as having depression.  However, no medical provider has suggested that the Veteran's depression is a separate disability related to service, as opposed to a symptom or manifestation of his schizophrenia.  Accordingly, the Board finds that new and material evidence has not been submitted.  Thus, the petition to reopen the claim of service connection for an acquired psychiatric disorder must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Entitlement to service connection for headaches is denied.

As new and material evidence to reopen a claim of service connection for an acquired psychiatric disorder has not been received, the claim to reopen is denied.

New and material evidence having been received, the claim of entitlement to service connection for a facial abscess is reopened; to that limited extent, the appeal is granted.


REMAND

Regarding the Veteran's "reopened" claim, the Board finds that the matter must be remanded not only for consideration by the AOJ in the first instance, but also for the Veteran to be afforded a VA examination to determine the etiology of his facial cysts/accesses as the evidence shows treatment for an abscess of the left side of the mandible in service in November 1980 and treatment related to a cyst/abscess on the left side of face during the claims period, and the Veteran has indicated post-service surgery related to a cyst.  The Board finds that this evidence satisfies the "low threshold" necessary to establish entitlement to a VA medical examination.  See McLendon, supra.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should send to the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate his claim of service connection for a facial abscess.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The record shows that the Veteran has indicated post-service treatment related to a cyst at the Bronx VAMC.  In August 2009, records were requested from the Bronx VAMC.  However, it does not appear that a response was received.  The AOJ should attempt to obtain any relevant treatment records related to treatment of the Veteran in the 1980s from the Bronx VAMC.  If no records are found, a negative response should be documented in the record.  

3.  Then, schedule the Veteran for a VA examination in connection with his claim of service connection for a facial cyst/abscess.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner and the results of any testing must be included in the examination report.

The examiner should be asked to review the entire record and examine the Veteran, to include taking a detailed history from the Veteran regarding any relevant symptomatology experienced during and since service.  The examiner should then provide an opinion as to whether it is at least as likely as not the Veteran has disability manifested by recurrent facial cysts/abscesses that had its onset in service or is otherwise related thereto, to include the abscess for which he was treated in service.  

All opinions should be set forth in detail and explained in the context of the record, which should include reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of erectile dysfunction or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for a facial cyst/abscess.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


